This action originated in the district court of Oklahoma county. The appeal was lodged in this court on April 12, 1940. On April 10, 1940, the parties filed a stipulation and joint motion to the effect that the cause was tried in the lower court jointly with the cause of P. P. Gibbons et al. v. Atlas Supply Co.; since decided by this court, 190 Okla. 505,124 P.2d 969.
The parties agreed that the questions of law were similar in the two cases, and that briefs should not be filed in this case until the decision in the companion case should be made by this court and become final. It was further stipulated that the parties should have 30 days after the final determination of the companion case in which to present their briefs.
The 30 days agreed upon has expired and no briefs have been filed.
We have examined the record and find that the controlling issues of law are the same. The decision of the trial court in this case is therefore affirmed upon authority of Gibbons v. Atlas Supply Co., supra, and the syllabus in that case is adopted as the syllabus in this case.
WELCH, C. J., CORN, V. C. J., and RILEY, BAYLESS, and GIBSON, JJ., concur. OSBORN, J., dissents. HURST and ARNOLD, JJ., absent.